GILBERT, Circuit Judge.
This case presents the same issues and the same state of facts that were before this court in the ease of the same title (Case No. 2490, reported 222 Fed. 887, 138 C. C. A. 367), in which this court held that a carrier inadvertently and honestly omitting from the report required by order of the Interstate Commerce Commission under Interstate Commerce Act Feb. 4, 1887, c. 104, 24 Stat. 379, as amended, instances in which employes were permitted to remain on duty for a longer period than that prescribed by Hours of Service Act March 4, 1907, c. 2939, 34 Stat. 1415 (Comp. St. 1913, §§ 8677-8680), is not subject to the penalties imposed by the Interstate Commerce Act. Following that decision, it is ordered that the judgment of the court below be reversed, and that this cause be remanded to the court below for a new trial.